Case 1:17-cv-22902-JLK Document 14-2 Entered on FLSD Docket 10/03/2018 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                   CASE NO. 17-CV-22902-KING

  SARAH D’ANTONIO,

        Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

        Defendant.
  __________________________________/

        PLAINTIFF’S INITIAL REQUEST FOR PRODUCTION TO DEFENDANT

        The Plaintiff, SARAH D’ANTONIO, by and through undersigned counsel, hereby

  propounds the attached Initial Request for Production to Defendant, ROYAL CARIBBEAN

  CRUISES LTD., to be responded in accordance with the applicable Federal Rules of Civil

  Procedure.

                                                         Respectfully submitted,

                                                         LIPCON, MARGULIES,
                                                         ALSINA & WINKLEMAN, P.A.
                                                         Attorneys for Plaintiff
                                                         One Biscayne Tower, Suite 1776
                                                         2 South Biscayne Boulevard
                                                         Miami, Florida 33131
                                                         Telephone No.: (305) 373-3016
                                                         Facsimile No.: (305) 373-6204

                                                    By: /s/ Marc E. Weiner
                                                        MICHAEL A. WINKLEMAN
                                                        Florida Bar No. 36719
                                                        mwinkleman@lipcon.com
                                                        MARC E. WEINER
                                                        Florida Bar No. 91699
                                                        mweiner@lipcon.com



                                                   -1-
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 14-2 Entered on FLSD Docket 10/03/2018 Page 2 of 5




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 13, 2017, a true and correct copy was sent via
  Electronic Mail to on all counsel of record or pro se parties identified on the attached Service List.

                                                     By: /s/ Marc E. Weiner
                                                         MARC E. WEINER
                                                         Florida Bar No. 91699


                                            SERVICE LIST

                              D’Antonio v. Royal Caribbean Cruises Ltd.
                                    Case No. 17-cv-22902-KING

   Michael A. Winkleman, Esq.                         Natasha K. Alcivar, Esq.
   mwinkleman@lipcon.com                              nalcivar@rccl.com
   Marc E. Weiner, Esq.                               ROYAL CARIBBEAN CRUISES LTD.
   mweiner@lipcon.com                                 1050 Caribbean Way
   LIPCON, MARGULIES,                                 Miami, Florida 33132
   ALSINA & WINKLEMAN, P.A.                           Tel: (305) 982-2956
   One Biscayne Tower, Suite 1776                     Alt.: (305) 539-6204
   2 South Biscayne Boulevard                         Fax: (305) 539-6561
   Miami, Florida 33131                               Attorney for Defendant
   Telephone No.: (305) 373-3016
   Facsimile No.: (305) 373-6204
   Attorneys for Plaintiff




                                                    -2-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 14-2 Entered on FLSD Docket 10/03/2018 Page 3 of 5




                                             INSTRUCTIONS

  (1) The incident referred to in these interrogatories is the one alleged by the Plaintiff to be the basis
  of her claim in the Complaint.

  (2) The threshold referred to in these requests is the metal threshold in the Casino area of Deck 4
  where the subject incident is alleged to have occurred.

         PLAINTIFF’S INITIAL REQUEST FOR PRODUCTION TO DEFENDANT

  The Plaintiff hereby requests Defendant, ROYAL CARIBBEAN CRUISES LTD., to produce
  legible copies of the following documents to Plaintiff’s counsel:

  1. Any and all medical records referring to the Plaintiff in Defendant’s possession, custody or
     control.

  2. Any and all contracts between Defendant and the Plaintiff.

  3. Any and all written correspondence between Defendant and the Plaintiff.

  4. Any and all ship’s log entries, for the subject voyage, which refer to: (a) the Plaintiff and/or
     (b) the subject incident.

  5. Any and all statements given by (or taken of) the Plaintiff in Defendant’s possession, custody
     or control.

  6. Any and all statements given by any witness or any other person who may have knowledge of
     relevant facts, with respect to the subject incident, including, but not limited to, those given at
     or near the time of the incident by Defendant’s employees and/or ship’s medical personnel.

  7. Any and all photographs and/or videos depicting the Plaintiff.

  8. Any and all photographs and/or videos depicting the subject incident.

  9. Any and all photographs of the subject threshold as it existed at or around the time of the
     subject incident.

  10. Any and all photographs of the subject threshold as it exists currently.

  11. Any and all of Defendant’s rules, regulations, policies and/or procedures, in effect at the time
      of the subject cruise, which pertain in any way to inspecting deck areas (including passenger
      cabin hallways) for fall hazards related to raised steps, thresholds, and/or changes in level.

  12. Any and all of Defendant’s rules, regulations, policies and/or procedures, in effect at the time
      of the subject cruise, which pertain in any way to warning passengers of fall hazards related to
      steps, thresholds, and/or changes in level.


                                                    -3-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 14-2 Entered on FLSD Docket 10/03/2018 Page 4 of 5




  13. Any and all of Defendant’s rules, regulations, policies and/or procedures, in effect at the time
      of the subject cruise, which pertain in any way to preventing fall hazards related to steps,
      thresholds, and/or changes in level.

  14. Any and all of Defendant’s rules, regulations, policies and/or procedures, in effect at the time
      of the subject cruise, which pertain in any way to warnings and/or instructions provided to
      passengers regarding footwear and/or traversing flooring, steps, and/or thresholds aboard its
      ship.

  15. Any and all of Defendant’s rules, regulations, policies and/or procedures referenced in
      Defendant’s answers to the Plaintiff’s interrogatories.

  16. Any and all documents pertaining to any warnings and/or instructions provided by Defendant
      to the Plaintiff and/or other passengers on the subject cruise concerning the subject threshold
      at the time of the subject incident.

  17. Any and all documents and/or materials which indicate what material the subject threshold was
      made of at the time of the subject incident, including, but not limited to, the trade name of the
      material.

  18. Any and all documents pertaining to accidents and/or incidents of a similar nature where
      someone tripped and fell on any of the same and/or similar thresholds aboard the subject vessel
      (as listed in response to the preceding interrogatory) within three (3) years before the date of
      the subject incident (the individual’s personal information, such as social security number, may
      be redacted).

  19. Any and all documents pertaining to accidents and/or incidents of a similar nature where
      someone tripped and fell on the subject threshold aboard the subject vessel within five (5) years
      before the date of the subject incident (the individual’s personal information, such as social
      security number, may be redacted).

  20. Any and all documents pertaining to accidents and/or incidents of a similar nature where
      someone tripped and fell on any of the same and/or similar thresholds aboard Defendant’s
      vessels (as listed in response to the preceding interrogatory) within three (3) years before the
      date of the subject incident (the individual’s personal information, such as social security
      number, may be redacted).

  21. Any and all claims and/or complaints received by Defendant regarding the safety of the subject
      threshold for three years prior to the date of the subject incident.

  22. Any and all claims and/or complaints received by Defendant regarding the safety of the same
      or similar thresholds aboard the subject vessel (as listed in response to interrogatory number
      15) for three years prior to the date of the subject incident.




                                                    -4-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 14-2 Entered on FLSD Docket 10/03/2018 Page 5 of 5




  23. Any and all claims and/or complaints received by Defendant regarding the safety of the same
      or similar thresholds aboard Defendant’s vessels (as listed in response to interrogatory number
      18) for three years prior to the date of the subject incident.

  24. Any and all notes, memos, or other written documentation and/or correspondence within three
      years prior to the subject incident concerning the subject threshold’s change in level, lack of
      visual warnings, and/or tripping hazard.

  25. Any and all documents, reports, audits, consultations, suggestions, and/or letters received by
      Defendant within three years from any outside company which has consulted with Defendant
      concerning the type of incident which is the subject of this lawsuit.

  26. Any and all documents discussing the subject hallway and/or threshold’s compliance with the
      ADA.

  27. Any and all documents referencing or memorializing ship safety meetings which, in any way,
      refer to the thresholds aboard Defendant’s vessels for three years prior to the date of the
      incident alleged in the Complaint.

  28. Any and all Corrective Action Reports concerning the subject incident.

  29. Any and all documents identified in Defendant’s answers to the Plaintiff’s Initial
      Interrogatories.




                                                    -5-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
